Trippe, Judge.
It is sufficient to say that this case comes within the principle of the rule adopted in the case of Kelly vs. Brooks, 50 *358Georgia, 582, and as the cause of action was barred by the statute of limitation when the motion was made to reinstate, there was no error in the judgment of the court in refusing the motion. For the reasons which control my opinion on this question, I refer to what I said in the cases of Tison vs. McAfee, 50 Georgia, 279, and Prescott vs. Bennett et al., Ibid., 266. As to the question, when was the mortgage in this case barred by the statute of limitations, seethe case of John George vs. James Gardner, 49 Georgia, 441.
Judgment affirmed.